MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                               Jul 24 2019, 6:54 am

regarded as precedent or cited before any                               CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Justin R. Wall                                            Curtis T. Hill, Jr.
Huntington, Indiana                                       Attorney General of Indiana
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: G.T., T.H.,                             July 24, 2019
M.H., and M.C., Children in                               Court of Appeals Case No.
Need of Services,                                         19A-JC-219
and                                                       Appeal from the Wabash Circuit
                                                          Court
A.C. (Mother),                                            The Honorable Robert R.
Appellant-Petitioner,                                     McCallen, Judge
                                                          Trial Court Cause No.
        v.                                                85C01-1808-JC-46
                                                          85C01-1808-JC-47
The Indiana Department of                                 85C01-1808-JC-48
                                                          85C01-1808-JC-49
Child Services,
Appellee-Respondent.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019                Page 1 of 20
      Tavitas, Judge.


                                               Case Summary

[1]   A.C. (“Mother”) appeals the trial court’s order adjudicating Mother’s four

      minor children, G.T., T.H., M.H., and M.C. (collectively, the “Children”) as

      Children in Need of Services (“CHINS”). We affirm.


                                                       Issue

[2]   Mother raises one issue, which we restate as whether the evidence is sufficient

      to adjudicate the Children as CHINS.


                                                      Facts

[3]   Mother has five children. The four Children at issue in this appeal are G.T.,

      born in December 2003, T.H., born in May 2006, M.H., born in December

      2007, and M.C., born in August 2014. 1 Mother’s oldest child, B.T., is an adult

      and has a child of her own. On August 15, 2018, a school day, during school

      hours, the Wabash County Department of Child Services (“DCS”) received two

      reports alleging potential neglect of the Children. The nature of the reports

      were that the Children were observed wandering around without an adult in




      1
        G.T.’s father is C.C., with whom G.T. was placed during the CHINS proceeding. C.C. did not appear for
      the fact finding hearing. T.H. and M.H.’s father is J.H., who was not involved in the CHINS proceedings.
      M.C.’s father is B.P., who was not involved in the CHINS proceedings. Accordingly, the trial court only
      addressed issues with respect to Mother during the fact finding hearing.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019                 Page 2 of 20
      downtown Wabash, Indiana, going into local businesses to ask for food, and

      spending significant amounts of time in different downtown establishments.


[4]   Julie Hobbs, the DCS local office director, located the Children at the

      downtown library, and both Hobbs and DCS Family Case Manager (“FCM”)

      Joseph Townsend went to the library to talk with the Children. When FCM

      Townsend first saw the Children in the library, they were “pretty dirty,”

      “smell[y],” and “unkempt.” 2 Tr. Vol. II p. 38. Mother arrived at the library a

      short time after Hobbs began speaking with the Children, and Mother was

      “completely uncooperative.” Id. at 39. Law enforcement arrived to assist

      Hobbs and FCM Townsend at the library. Mother’s parents (“Grandmother”

      and “Grandfather”) also arrived at the library.


[5]   The Children indicated to FCM Townsend that they were walking to a location

      approximately two miles away; however, it was raining outside, and the

      Children did not have any rain gear. The Children told FCM Townsend that

      Mother was in Kokomo to renovate a house and was expected to be in Kokomo

      for a couple days. FCM Townsend later learned, however, that Mother was

      dealing with a death in the family in Fort Wayne that day. The Children

      shared a cell phone, which they used to call Mother, and Mother could track

      the Children’s location using the cell phone. FCM Townsend testified at the

      CHINS fact finding hearing that the Children had been regularly left alone



      2
       Mother later testified that she was made aware of the “strong urine smell” in the Children’s clothing, which
      she was later able to remove. Tr. Vol. II p. 116.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019                     Page 3 of 20
      without adult supervision for approximately two weeks prior to the August 15,

      2018 report date, and it was “virtually an everyday thing.” Id. at 53.


[6]   When the Children and Mother were brought back to the DCS office, the

      Children were “wild,” and unruly. Id. at 38. FCM Townsend notified Mother

      that DCS would be removing the Children, Mother was “completely

      uncooperative,” and was “extremely upset [with FCM Townsend], yelling at

      [him], cussing at [him]. . . .” Id. at 39. Mother threatened all those involved

      “with [their] jobs.” Id. at 57-58. Finally, Mother told the Children something

      to the effect of “go ahead and act up and make [DCS] want to take you back.”

      Id. at 58.


[7]   In the course of his investigation, FCM Townsend found six prior substantiated

      DCS cases involving the family alleging lack of supervision and neglect and the

      fact that T.H. was born with THC in his system. In one instance, M.C. was

      lifted over a fence in order to let all of the Children into a playground “which

      got vandalized;” the Children were “breaking limbs off neighbors’ branches,”

      “antagonizing their dogs,” and playing in a public fountain. Id. at 37. Law

      enforcement was involved in each of those incidents with the Children and

      notified Mother regarding the incidents. FCM Townsend felt removal was

      necessary because the Children were out in downtown Wabash alone. FCM




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 4 of 20
      Townsend did not believe that fourteen-year-old G.T. was capable of

      monitoring the other Children. 3


[8]   On August 17, 2018, DCS filed a petition alleging the Children to be CHINS. 4

      The petition alleged the Children were CHINS based on Mother’s inability,

      refusal, or neglect under Indiana Code Section 31-34-1-1, and Mother’s

      violation of “The Compulsory School Attendance Law”—codified in Indiana

      Code Section 20-33-2-6—resulting in educational neglect. The petition also

      alleged that Mother has “a very extensive history of DCS and law enforcement

      involvement,” including “36 separate abuse/neglect reports, 25 abuse/neglect

      assessments, and 4 DCS cases.” Appellant’s App. Vol. II p. 134. 5


[9]   At an initial hearing on August 17, 2018, the trial court found it was in all of the

      Children’s best interests to be removed from Mother’s home during the

      pendency of the CHINS action. G.T. was placed with his father; M.H. and

      T.H. were placed in foster care in Cass County; and M.C. was placed in foster

      care in Wabash. FCM Townsend testified that M.C. appeared to have a




      3
       FCM Townsend also testified at the hearing that the Children were CHINS because M.H. is autistic and is
      on medications and requires services as a result, and M.C. needs additional schooling to “encourage her.”
      Tr. Vol. II p. 52. We address these arguments only because Mother raises them in her brief; however, we do
      not believe these alone would require a CHINS finding. Regardless, FCM Townsend conceded that there
      was no evidence Mother ever failed to listen to a doctor’s direction with regard to the Children.
      4
       DCS filed one petition as to G.T., a second petition as to T.H. and M.H., and a third petition as to M.C.
      The petitions are substantially similar.
      5
          We cite this allegation from G.T.’s petition; however, all of the petitions allege the same information.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019                          Page 5 of 20
       communication delay; however, since her placement, M.C. appears to be doing

       well.


[10]   A fact finding hearing occurred on December 11, 2018. Liz Hobbs (“Liz”), the

       Director of Access Youth Center (“Access”), testified regarding her interactions

       with the Children on August 15, 2018, which was the basis for one of the

       reports regarding the Children. Access is a program center that provides “safe,

       consistent place for kids in [the] community to come . . . through a variety of

       different programs.” Tr. Vol. II p. 82. Liz testified that the Children participate

       in the afternoon program at Access. At 1:30 p.m. on August 15, 2018, M.H.

       appeared at Access with M.C. Liz asked M.H. why he was not in school, and

       M.H. reported that he missed the bus. M.H. told Liz he could not get to school

       because he did not know how to walk to school and because he had to babysit

       M.C. Liz told M.H. to come back at 3:45 p.m. when the after school

       program—which the Children participated in—began. All four Children

       returned to Access at 2:45 p.m., and again, they were told to return at 3:45 p.m.


[11]   G.T. revealed to Liz that Mother was out of town the day of August 15, 2018,

       the Children were alone, and G.T. was unsure when Mother would return. The

       Children told Liz that they were walking to an apartment complex

       approximately two miles away to the home of Mother’s friend where they

       would eat that night. The Children also expressed some uncertainty as to

       whether they would be alone overnight.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 6 of 20
[12]   Laura Sigler, the assistant principal at Wabash Middle School, also testified

       that, from 2017-2018, G.T. was enrolled for part of the school year, and T.H.

       was enrolled for the entire school year. During the 2017-2018 school year, G.T.

       withdrew in November 2017 and did not complete the school year. At the time

       of the fact finding hearing, G.T. had re-enrolled in school on August 14, 2018

       for the 2018-2019 school year, even though he had not completed the 2017-

       2018 school year. T.H. completed the 2017-2018 school year, but was not

       enrolled for the 2018-2019 school year.


[13]   G.T. went to the school to re-enroll himself for the 2018-2019 school year

       sometime between August 9 and 10, 2018. When G.T. went to the school,

       Mother did not come with G.T. to enroll him initially, so the school declined to

       enroll G.T. on his own; however, eventually Mother called and asked the

       school to enroll G.T. On August 14, 2018—the day before DCS received

       reports regarding the Children—G.T. was re-enrolled for the school year.


[14]   Within hours of G.T.’s enrollment on August 14, 2018, Mother came to the

       school and told G.T. that his “place is at home,” because Mother needed help

       “cleaning the house, [and] getting ready to move.” Id. at 99. Mother indicated

       interest in enrolling G.T. in a home school program; however, Sigler concluded

       that the online program did not work out because G.T. returned to school a few

       weeks later. Sigler testified that G.T. missed six and one half days of school

       while he was enrolled, not counting the days he came to school late. Finally,

       Sigler testified that approximately five times she had to wash clothes for G.T.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 7 of 20
       when he was in fifth and sixth grades, but she has not “had to wash any clothes

       for him [in the 2018-2019] school year.” Id. at 102.


[15]   Marcus Szeibel, who works at Madoc’s Market (“Madoc’s”) in downtown

       Wabash, testified that the Children began coming in regularly at the beginning

       of the summer of 2018 and, as the summer went on, the frequency of the visits

       also increased. Some days the Children would “come in and stay for eight or

       ten hours a day.” Id. at 63. Szeibel also indicated that the Children appeared to

       be dirty and unkempt. Szeibel never spoke with the Children’s parents,

       however, he received a “passionate phone call” from Mother, informing Szeibel

       that everyone at Madoc’s “needed to stop interacting with the [C]hildren.” Id.

       at 64. Mother warned, “[w]ith expletives,” that the employees needed to stop

       interacting with the Children or Mother would get the police involved. Id. at

       65. The Children stopped visiting the restaurant a few days after Mother’s

       phone call, but eventually began visiting again.


[16]   Monique Rodriquez, another Madoc’s employee, interacted with the Children

       often during the summer of 2018. The Children began asking Rodriquez for

       free food. Rodriquez also set up a gift card for the Children where she, the

       owner, and other people in the community would contribute money toward

       food for the Children. If Rodriquez did not have any money to put toward the

       gift card, Rodriquez would go to her home—which was above the restaurant—

       and cook for the Children there. Rodriquez would also question the Children

       regarding their appearance, asking the Children if they bathed recently.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 8 of 20
[17]   Rodriquez testified that she also took the Children to the museum one day and

       that, while at the museum, the two oldest Children argued over whose turn it

       was to watch M.C. Rodriquez testified that she could not communicate with

       M.C., and the other children had to essentially translate what M.C. was saying

       because M.C. “appeared underdeveloped,” and basically spoke “gibberish.” Id.

       at 77. Despite all this time Rodriquez spent with the Children, Rodriquez

       stated that her first time seeing Mother was the day of the CHINS fact finding

       hearing. Approximately two weeks after the Children were removed from

       Mother, G.T. visited the restaurant and gave Rodriquez a silver pocket watch as

       a thank you for helping the Children. Rodriquez did not recognize G.T.

       initially because he was clean and had a haircut.


[18]   Mother testified at the fact finding hearing that she was working on her house

       in Kokomo to make it habitable. Mother also testified that she home schools

       the children as an “alternative.” 6 Id. at 106. When asked the types of materials

       she uses for home schooling, Mother testified:


                That varies from year to year because there’s no State guidelines
                or curriculum that I have to follow. It’s basically what I see fit,
                what I think the schools are lacking. Um, so I go by what
                they’ve been learning and what I think that they should have
                been learning, also. Um, like they don’t teach kids to write




       6
         The exact time line of the Children’s home schooling is not exactly clear from the hearing. It appears that
       some of the Children were home schooled at different periods of time, as Sigler testified that G.T. was only
       unenrolled for a few weeks some time ago. Mother was clear, however, that she only planned to home
       school the children for the one year to ease the Children’s transition to Kokomo.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019                      Page 9 of 20
               cursive anymore, or how to read a walk log, or how to read a
               newspaper, or things like that . . .


       Id. Mother testified that she has never left her Children home alone overnight,

       but there were a few occasions where Mother had an emergency and a neighbor

       had to watch the Children.


[19]   Mother also stated that the reason she called Madoc’s was because she “found

       inappropriate text messages” between G.T. and Rodriquez, which seemed to be

       “flirtatious” and these messages “enraged” Mother. Id. at 124. Finally, Mother

       testified that G.T. has issues with telling the truth, and Mother relied on G.T.

       and T.H. to “watch each other.” Id. at 127.


[20]   At the time of the fact finding hearing, FCM Townsend classified Mother’s

       home in Kokomo as a “construction site,” in that there were still

       “approximately ten sheets of drywall yet to hang,” and “there was floor

       covering that needed done.” Id. at 41. Mother’s home had electricity, running

       water, and heat. Mother further testified that her sources of income are:

       “woodworking on the side,” “breed[ing] dogs twice a year,” and other “odds

       and end jobs on the side.” Id. at 111.


[21]   Grandmother also testified that she and Grandfather offered to take the

       Children when they were removed from Mother; however, Grandmother was

       unable to take G.T. for visits with Mother three times weekly because

       Grandmother lives out of town. Accordingly, DCS could not place the

       Children with Grandmother and Grandfather. B.T., Mother’s adult child,

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 10 of 20
       testified similarly that the Children could not be placed with B.T. because she

       also could not meet the visitation requirements due to lack of transportation.

       B.T. also has one substantiated case involving DCS with her own child.


[22]   On December 13, 2018, the trial court entered findings of fact and conclusions

       of law and adjudicated the Children as CHINS. In part, the trial court found:


                                                     *****


               Petitions alleging the children are Children in Need of Services
               (CHINS) were filed on August 17, 2018, after an investigation by
               DCS that began on or about August 15, 2018. On that day, DCS
               received multiple reports that the children were observed
               wandering around downtown Wabash, Indiana, without any
               adult supervision. After a brief search by DCS and local law
               enforcement, the children were located at approximately 5:45
               p.m. at the public library which is approximately one block from
               downtown Wabash. The children appeared extremely dirty. []
               They were taken to the local DCS office, where they were very
               disruptive and unruly.


                                                     *****


               There is no question [Mother] loves her children and her children
               love her. Sadly, despite such love, she is neglectful of both her
               children’s need for supervision and education. If [Mother] would
               only appreciate how her actions are seriously impairing the
               mental and emotional development of her children, there would
               be no need for the Court’s intervention. She doesn’t. Her neglect
               seriously impairs the children’s mental, emotional and
               educational needs.


                                                     *****

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 11 of 20
               The children are children in need of services as alleged in the
               Petitions on file herein.


       Appellant’s App. Vol. II pp. 43-45.


[23]   The trial court held a dispositional hearing on January 18, 2019, and entered a

       dispositional order on January 25, 2019. The dispositional order required

       Mother, among other things to: (1) maintain communication with the FCM; (2)

       participate in all programs recommended by the FCM; (3) maintain suitable,

       safe and stable housing; (4) secure and maintain a legal and stable source of

       income; (5) ensure that the Children are properly clothed, fed, and supervised;

       and (6) ensure that the Children are attending school, if age appropriate.

       Mother now appeals.


                                                     Analysis

[24]   Mother argues that the evidence is insufficient to conclude that the Children are

       CHINS. CHINS proceedings are civil actions; thus, “the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code.” N.L. v. Ind. Dep’t of Child Servs (In re N.E.), 919 N.E.2d 102, 106

       (Ind. 2010). On review, we neither reweigh the evidence nor judge the

       credibility of the witnesses. Id. Here, the trial court entered findings of fact and

       conclusions of law in granting DCS’s CHINS petitions. When reviewing

       findings of fact and conclusions of law, we apply a two-tiered standard of

       review. First, we determine whether the evidence supports the findings, and

       second, we determine whether the findings support the judgment. In re I.A., 934


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 12 of 20
N.E.2d 1127, 1132 (Ind. 2010). We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[25]   Indiana Code Section 31-34-1-1 provides that:


               . . . [A] child is a child in need of services if, before the child
               becomes eighteen years of age:


                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision;
                        and


                        (2) the child needs care, treatment, or rehabilitation that:


                                 (A) the child is not receiving; and


                                 (B) is unlikely to be provided or accepted without
                                 the coercive intervention of the court.


[26]   “[T]he purpose of a CHINS adjudication is to protect children, not [to] punish

       parents.” In re N.E., 919 N.E.2d at 106. A CHINS adjudication is not a

       determination of parental fault but rather is a determination that a child is in

       need of services and is unlikely to receive those services without intervention of

       the court. Id. at 105. “A CHINS adjudication focuses on the condition of the



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019    Page 13 of 20
       child . . . . [T]he acts or omissions of one parent can cause a condition that

       creates the need for court intervention.” Id. (citations omitted).


[27]   Mother concedes that the Children are under the age of eighteen and that she is

       the natural mother of all four children. Mother argues, however, that DCS

       failed to prove all other requirements of the CHINS statute, namely, Indiana

       Code Section 31-34-1-1(1) and (2). The CHINS statute is written in the

       conjunctive; therefore, DCS must prove all the elements by a preponderance of

       the evidence. Ind. Code § 31-34-12-3.


                                    A. Indiana Code Section 31-34-1-1(1)

[28]   The first section of Indiana Code Section 31-34-1-1(1) provides that DCS must

       prove:


                the child’s physical or mental condition is seriously impaired or
                seriously endangered as a result of the inability, refusal, or
                neglect of the child’s parent, guardian, or custodian to supply the
                child with necessary food, clothing, shelter, medical care,
                education, or supervision; . . . .


       Mother argues that DCS did not prove this portion of the statute because “there

       was no testimony provided during the Fact-Finding Hearing that demonstrated

       particular facts that the Children’s physical or mental condition was being

       seriously impaired and/or seriously endangered. . . .” Appellant’s Br. p. 16

       (emphasis supplied). Moreover, Mother argues that “DCS failed to present any

       evidence that the Children were seriously harmed in anyway, either physically,

       mentally, sexually, or other, by her supposed neglect,” and that DCS failed to

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 14 of 20
       “demonstrate any evidence that the Children were academically behind when

       they restarted their formal education process.” Id. at 25.


[29]   With regard to the Children’s educational needs, the trial court found that

       Mother’s home schooling is a “charade.” Appellant’s App. Vol. II p. 44. The

       evidence supports this conclusion. When pressed on cross-examination about

       the type of education Mother is providing to Children, Mother testified:


               Q. What did the — What did the typical schedule look like on an
               average day?


               A. Well, when I wake up, I hit the floor running and we don’t
               stop.


                                                     *****


               Q. Where’s the education in that?


               A. Everywhere. [M.H] goes to the grocery store with me and
               he’s organizing everything into his little blocks. And he can
               calculate, and bargain shop, and organize, and all kinds of
               different things.


               Q. So what does the actual schedule look like?


               A. It just depends on the day.


                                                     *****


               Q. How much of this nontraditional curriculum are you teaching
               your kids most days?

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 15 of 20
        A. There isn’t any set curriculum or set, um, scheduling.


        Q. Now that’s not entirely true is it?


        A. What do you mean?


        Q. In fact, Indiana law requires a hundred and eighty days of
        education a year for each kid, correct?


        A. We go every day. We go —


        Q. Going to the store qualifies?


        A. We learn something every day.


        Q. Okay. But you can’t give me a schedule, a time, anything
        specific about what that looks like?


        A. There’s no certain set hours in the curriculum or in curriculum
        that says I have to follow, just that I have to keep track. And if I
        do every day, then what is there that I need to write down?


Tr. Vol. II pp. 118-119. In earlier testimony, Mother also attempted to explain

how T.H. learned something every day because, for example, he “knows how

to work a reciprocating saw.” Id. at 118. The trial court found that the

evidence demonstrated that Mother “lacks appreciation” for the importance of

the Children’s education and that, accordingly, Mother’s “neglect seriously

impairs the children’s mental, emotional and educational needs.” Appellant’s

App. Vol. II p. 45.


Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 16 of 20
[30]   Mother argues that the evidence was insufficient to find that Mother did not

       adequately educate the Children because M.H. testified regarding the books and

       projects that the Children complete. Mother testified she has a home school

       registration number, and that Mother “involves the Children in her everyday

       activities like grocery shopping.” Appellant’s Br. p. 21. Mother’s argument is

       simply an invitation for us to reweigh the evidence, which we cannot do. See

       N.L., 919 N.E.2d at 106.


[31]   With regard to Mother’s supervision of the Children, the trial court found that,

       despite Mother’s arguments that the Children are either always under her

       supervision physically or by cell phone, “the evidence showed otherwise.”

       Appellant’s App. Vol. II p. 45. The trial court also concluded that these actions

       seriously impaired the Children’s mental and emotional needs. We agree with

       this conclusion. The evidence demonstrates that the Children were regularly

       alone, at least in the weeks leading up to the date of their removal. Mother was

       often in Kokomo to work on renovations to her home. Fourteen-year-old G.T.

       was left with the responsibility of caring for the other Children. The trial court

       also acknowledged, based on Mother’s testimony, that G.T. has difficulty with

       telling the truth; however, Mother still regularly left the Children in G.T.’s care.

       The evidence also indicated that, when the Children were found, they were

       dirty.


[32]   Mother argues that this evidence is insufficient because it only demonstrates the

       Children were behaving in activities that Children typically do in the summer:

       “swimming, skating, hanging out and being normal children.” Appellant’s Br.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 17 of 20
       p. 25. Mother also contends that, even FCM Townsend pointed out that, to his

       knowledge, no one in the community ever complained to Mother about the

       Children being in their establishments. Mother argues that “Wabash is a very

       small rural community where just about everybody knows everybody and the

       community looks out for each other,” and “[a]s the saying goes, it takes a

       village and in this case, the village responded and helped Mother with the

       Children.” Id. Mother essentially invites us to reweigh the evidence and

       conclude that the evidence does not demonstrate Mother’s neglect, but instead

       that the Children were just behaving as children do in a small, tightknit

       community. We will not reweigh the evidence to reach this conclusion.


[33]   The evidence was sufficient to conclude that Mother’s lack of supervision and

       failure to provide education for the Children seriously impaired the Children’s

       physical or mental condition.


                                    B. Indiana Code Section 31-34-1-1(2)

[34]   The second section of Indiana Code Section 31-34-1-1(2) states that DCS must

       prove:


                the child needs care, treatment, or rehabilitation that:


                (A) the child is not receiving; and


                (B) is unlikely to be provided or accepted without the coercive
                intervention of the court.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 18 of 20
       This element “guards against unwarranted State interference in family life,

       reserving that intrusion for families ‘where parents lack the ability to provide for

       their children,’ not merely where they ‘encounter difficulty in meeting a child’s

       needs.’” In re D.J. v. Indiana Dept. of Child Services, 68 N.E.3d 574, 580 (Ind.

       2017) (quoting In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014)) (emphasis supplied).

       When considering this requirement, “courts should consider the family’s

       condition not just when the case was filed, but also when it is heard.” D.J., 68
N.E.3d at 580 (quotations omitted). “Doing so avoids punishing parents for

       past mistakes when they have already corrected them.” Id. at 581.


[35]   Mother “disputes that it will take the coercive intervention of the trial court to

       force her to meet the Children’s needs as she is already meeting and exceeding

       those needs.” Appellant’s Br. p. 26. We reject Mother’s argument for two

       reasons. First, Mother’s argument on this requirement of the CHINS statute

       seems to rest on the conclusion that Mother was already meeting and exceeding

       the Children’s needs. We have already rejected this premise above; therefore,

       Mother’s argument on this point fails.


[36]   Also, we reject Mother’s argument for a second reason. The trial court

       concluded: “If [Mother] would only appreciate how her actions are seriously

       impairing the mental and emotional development of her children, there would

       be no need for the Court’s intervention.” Appellant’s App. Vol. II p. 45. We

       agree with the trial court that Mother’s testimony demonstrates that she does

       not believe she needs to change her conduct.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 19 of 20
[37]   Moreover, DCS testified that Mother was difficult to work with in this process.

       Accordingly, the evidence was sufficient to support the trial court’s conclusion

       that Court intervention was needed in order to provide necessary assistance to

       the Children.


                                                   Conclusion

[38]   The evidence is sufficient to prove that the Children are CHINS. We affirm.


[39]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-219 | July 24, 2019   Page 20 of 20